Title: To George Washington from Henry Laurens, 26 November 1777
From: Laurens, Henry
To: Washington, George

 

Sir
York [Pa.] 26. Novemr 77

I beg leave to refer Your Excellency to my last trouble unacknowledged of the 22d by Jones.
Your favor of the 23d containing the Six papers refered to I had the honour of receiving in the minute I was Sitting down to pay my present respects, the whole Shall be duly presented to Congress to morrow.
I am ordered to convey to your Excellency the undermentioned Resolves which will be found covered with this.
Of the 25th Inst. that Congress will Speedily take under Consideration the merits of Such officers as have distinguished themselves &ca.
the Same date—for removing John Simpers at his own expence from Confinement in this State to the State of Maryland.
this date—on means for reinlisting Men in the Nine Virginia Regiments whose times are nearly expired.
& for acknowledging the merit of Monsr Fleury. In consequence of the last mentioned Resolution I shall by this opportunity transmit Lt Colonel Fleury a Brevet Certifying his Rank.
this will go by the hand of a Brother of Simpers who was well Spoken of in Congress by Mr Rumsey from Maryland the poor Man so deeply Interested himself in his Brothers Case as leaves no room to doubt his waiting upon Your Excellency with more than the dispatch of our ordinary Messengerss. I am with very great regard &ca.
